
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.91



TERMINATION AGREEMENT


        This Termination Agreement ("Termination Agreement") is made effective
October 17, 2008 ("Effective Date") by and between Commerce Energy, Inc.
("Commerce"), a California corporation, and Tenaska Power Services Co. ("TPS"),
a Nebraska corporation. Commerce and TPS are hereinafter referred to in this
Termination Agreement individually as a "Party" and collectively as the
"Parties".

        WHEREAS, the Parties are Parties to the Agreement to Provide QSE and
Marketing Services of August 1, 2005 ("QSE Agreement"), and

        WHEREAS, the Parties desire to terminate the QSE Agreement under the
following terms and conditions, and

        NOW THEREFORE, the Parties agree as follows:


SECTION 1
DEFINITIONS

        1.1    Definitions.    For purposes of this Termination Agreement,
capitalized terms shall have the meaning as defined herein, and if not so
defined, shall have the meaning given such terms in the QSE Agreement.


SECTION 2
TERMINATION OF QSE AGREEMENT

        2.1    Termination of QSE Agreement.    The Parties agree that the QSE
Agreement shall terminate on the earliest of either (a) hour ending
2400 November 5, 2008 or (b) the time and date ERGOT completes a move of
Customer's LSE from the TPS QSE to another QS1, whether a third party QSE, or
Customer's own proprietary QSE. or into an emergency QSE created by ERCOT.


SECTION 3
POST-TERMINATION EVENTS

        3.1    Post-Termination Events.    Upon termination of the QSE
Agreement, Commerce or its QSE shall become liable to ERCOT for all settlement
charges and liabilities to ERCOT for schedules, activities, or events
implemented or occurring after such termination. ITS shall have no liability to
Commerce or ERCOT for schedules, actions, or events implemented or occurring
after such termination. Any terms and conditions of the QSE Agreement which, by
their express provisions, have post-termination application shall survive
termination of the QSE Agreement.


SECTION 4
INDEMNITY

        4.1    INDEMNITY.    COMMERCE RELEASES, INDEMNIFIES AND HOLDS TPS
HARMLESS FOR ALL CLAIMS, CAUSES OF ACTION AND LIABILITIES ARISING FROM OR
RELATED TO TERMINATION OF THE QSE AGREEMENT AND ERCOT'S TRANSFER OF CUSTOMER'S
LSE TO ANOTHER QSE ("CLAIMS"), AND COMMERCE AGREES TO WAIVE ANY SUCH CLAIMS IT
MAY HAVE AGAINST TPS, EXCEPT TO THE EXTENT CAUSED BY TPS'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

1

--------------------------------------------------------------------------------




SECTION 5
MISCELLANEOUS

        5.1    Counterparts.    This Termination Agreement may be executed in
multiple counterparts, including facsimile counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

        5.2    Governing Law: Jurisdiction.    THIS TERMINATION AGREEMENT AND
THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE INTERPRETED, PERFORMED, AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

        5.3    Confidentiality.    Neither Party shall disclose the terms or
conditions of this Termination Agreement to a third party (other than the
Party's employees, lenders, counsel, accountants or advisors who have a need to
know such information and have agreed to keep such terms confidential) except in
order to comply with any applicable law, regulation, or any exchange, control
area or independent system operator rule or in connection with any court or
regulatory proceeding; provided, however, each Party shall, to the extent
practicable, use reasonable efforts to prevent or limit the disclosure. The
Parties shall be entitled to all remedies available at law or in equity to
enforce, or seek relief in connection with, this confidentiality obligation.

        5.4    Severability.    If any provision of this Termination Agreement
is declared or found to be illegal, unenforceable, or void, then all Parties
shall be relieved of all obligations arising under such provision. If such
illegal, unenforceable, or void provision does not relate to payments hereunder,
and if the remainder of this Agreement shall not be affected by such declaration
or finding and is capable of substantial performance, then each provision not so
affected shall be enforced to the extent permitted by law.

        5.5    Assignment.    This Termination Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
Parties. This Agreement shall not be assigned or otherwise transferred by either
Party, in whole or in part, without the express written consent of the other
Party, which consent shall not be unreasonably withheld.

        5.6    Headings and Preparation of Agreement.    The section headings of
this Termination Agreement are for convenience of reference only, do not form a
part of this Termination Agreement, and do not in any manner modify, interpret,
or construe the intent or agreement of the Parties. No provision of this
Termination Agreement is to be construed against, or be interpreted to the
disadvantage of, any Party by any court or other governmental or judicial
authority by reason of such Party's having, or being deemed to have, prepared,
structured, or dictated such provision.

2

--------------------------------------------------------------------------------



        The Parties have executed this Termination Agreement effective as of the
Effective Date.

TENASKA POWER SERVICES CO.    
By:
 
/s/ Kevin R. Smith


--------------------------------------------------------------------------------


 
  Name:   Kevin Smith     Title:   Senior Vice President    
COMMERCE ENERGY, INC.
 
 
By:
 
/s/ David J. Yi


--------------------------------------------------------------------------------


 
  Name:   David J. Yi                                         Title:   Chief
Risk Officer    

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.91



TERMINATION AGREEMENT
SECTION 1 DEFINITIONS
SECTION 2 TERMINATION OF QSE AGREEMENT
SECTION 3 POST-TERMINATION EVENTS
SECTION 4 INDEMNITY
SECTION 5 MISCELLANEOUS
